 386DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Drivers and Dairy Employees Local Union563 and its Agent Robert Schlleve;Local 139,InternationUnionofOperatingEngineers,AFL-CIOand its Agent Donald Shaw; LocalUnionNo.3203,UnitedBrotherhoodofCarpenters&Joiners of America,AFL-CIO anditsAgent Jerry JahnkeandFox Valley MaterialSuppliersAssociation,Inc.Cases30-CB-221.30-CB-222, and 30-CC-92June 4, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn February 4, 1969, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding thatRespondent , Unions hadengaged in and were engaging in certain unfair laborpractices, and recommending that they cease anddesist therefrom and take certain affirmative action,assetforthiptheattachedTrialExaminer'sDecision.The Respondents filed exceptions to theTrialExaminer's Decision and a supporting brief,and the Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Boardhas consideredthe TrialExaminer's Decision, the exceptions and briefs, andtheentire record in this case, and adopts thefindings, conclusions, and recommendations of theTrialExaminer,withtheadditionsandmodifications set forth below.We cannot agree with the Trial Examiner'sfinding that by Business Agent Shaw's inducementof Moesch to quit work and by his threats to Rouseas to what might happen to his equipment if it werenot removed immediately from the Seymour schoolprojectRespondent Local 139, Engineers, violatedboth Section 8(bX4)(i)and (iiXB)of the Act.Although it is uncontradicted that Rouse and hisemployeeMoeschwere performing services forprimary employer Landwehr which supplanted thework of that company'sstrikingemployees, theTrialExaminer concluded, purportedly under theauthority ofRoyal Typewriter Co.,'that becauseneitherRouse nor Moesch had any knowledge ofthe dispute between Landwehr and the Engineers,Rousewas, therefore,within the protection ofSection8(b)(4)andBusinessAgentShaw'sinducement toMoesch and threats to Rouseconstituted the aforesaid violations of the Act. TheTrialExaminerfoundthattheemployerunknowingly performed struck work, and readsRoyal Typewriter as precluding the application ofthe "struck work" ally doctrine to such situations.We do not agree either with this reading ofRoyalTypewriter,orwithhisconstructionof Section8(bX4) or his finding that the employer unknowinglyperformed struck work.It is true thatRoyal Typewriterholds:.that an employer is not within the protectionof Sec. 8(b)(4) when he knowingly does workwhich would otherwise be done by the strikingemployees of the primary employer and wherethiswork is paid for by the primary employerpursuanttoanarrangementdevisedandoriginatedby him to enable him to meet hiscontractual obligations...._This is not to say, however, that the converse istrue, namely, that one who "unknowingly" performsstruckwork for a given period will thereafter beinsulated from pressure from the striking union.Rather,Royal Typewriteremphasizes that it is thenature of the work performed by the employerfurnishing services to the primary employer which iscritical in determining whether that employer is aneutral oran ally of the primary employer:... Where an employer is attempting to avoid theeconomic impact of a strike by securing theservices of others to do his work, the strikingunion obviously has great interest, and we think aproper interest, in preventing those services frombeing rendered. This interest is more fundamentalthantheinterestinbringingpressureoncustomersof the primary employer. Nor are thosewho render such services completely uninvolved inthe primary strike. By doing the work of theprimary employer they secure benefits themselvesatthe same time that they aid the primaryemployer . . . .'Moreover, this interpretation of the ally doctrinewas given express approval by the Supreme Court inNationalWoodwork Manufacturers Association v.N.L.R.B.'where the Court stated that neutrals losttheir protection "against secondary pressure, wherethe secondary employer against whom the union'spressure is directed has entangled himself in thevortex of the primary dispute."'The relationship between Rouse and Landwehrconstitutes precisely such an entanglement in thepresent case. Landwehr, an excavating business, wasunable to perform the excavating work called for inthe contract because its employees were out onstrike.Accordingly, Landwehr leased a scraper andoperator from Rouse for $25 per hour to assist it in'N.L.R.B.vBusinessMachine andOffice ApplianceMechanics, et at,Local 459,LUX. (Royal Typewriter Co.),228 F.2d 553, 559 (C.A. 2).cert. denied351 U.S. 962.'Id.at 559.'ld.at 558.'386 U.S. 612.'Id.at 627.176 NLRB No. 51 GENERAL DRIVERS AND DAIRY EMPLOYEESLOCAL 563completing the contract assignment.Moreover.Rouse'soperator,Moesch,workedunder thesupervision and control of Landwehr and at thesame time that a Landwehr machine was alsoengaged in grading work. Thus, Rouse wascompletely entangled in the primary's work, thesupplanted work of the striking employees, and forwhich he received benefits while at the same timeaiding Landwehr, thus falling within the principlesofRoyal TypewriterandNational Woodwork.Royal Typewriterwould seem to impose upon anemployer the burden of determining whether or nothe is engaged in neutral or ally type work. In theRoyal case, for example, the existence of the strikeitself,the receipt of the checks from the primaryemployer, and picketing in the general area wereheld to be sufficient notice to the independents thereinvolved to indicate that the work they were doingmight well be farmed-out. In the present case, thestrike in question had been going on for a week ormore at thetime BusinessAgent Shaw attemptedhisintervention,thestrikehgd receivedwidepublicity because of its economic impact upon thecommunity and the stories of violence which wereemerging therefrom. Rouse was asked by Landwehrto help complete a project which Rouse admittedlyknew Landwehr could not complete with its ownemployees, and Rouse was advised by Shaw that hewas performing struck work. In these circumstances,we conclude that Rouse was finally and adequatelyadvised that he was performing struck work, andthat performance of such work made him an ally ofLandwehr in its dispute with the Engineers.Accordingly,BusinessAgent Shaw's attempt topersuadeMoesch and Rouse to cease working onthe project and to remove their equipment did notconstitute proscribed secondary activity. The factthat Shaw may have threatened both Moesch andRouse in attempting to accomplish his purpose doesnot alter this conclusion, for the distinction betweenprimary and secondary activity is not determined bythe peaceful or violent nature of that activity but bythe type of work being done by the employerfurnishing services to the primary employer and therelationof that work to the primary employer'swork.6Accordingly,we do not adopt the TrialExaminer's findings that Respondent, Local 139violated Section 8(b)(4)(i) and (ii)(B) of the Act as aresultofBusinessAgent Shaw's conduct at theSeymour project, and we shall order that theallegations of the complaint respecting that conductbe dismissed.?'United Steelworkersv.N.L.R.B..376U.S. 492, 501;N.L.R.B. v.InternationalRiceMilling,341U.S. 665, 672.It is true,of course, thatShaw's statements to Rouse and Moesch to the effect thatif theequipmentwere not removed from the construction site it might be damaged byhaving an iron bar thrust through the radiator or oil cooler may well haveconstituteda violation of Sec. 8(b)(1 )(A)of the Act.We find itunnecessary tomake such a finding,however.Inasmuch as Shaw'sstatements were. not alleged as such a violation of the Act and because theywere similar to other such threatening statements alleged and found asviolations of that Sectionof the Act,such additional findings would onlyORDER387Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders the Respondents, General Drivers andDairyEmployees,LocalNo. 563, its officers,agents,successors, and assigns, Robert Schlieve, itssecretary-treasurer,Local 139, International UnionofOperatingEngineers,AFL-CIO, its officers,agents,successors, and assigns, Donald Shaw, itsbusiness representative,LocalUnionNo. 3203,UnitedBrotherhood of Carpenters & Joiners ofAmerica,AFL-CIO,andJerryJahnke,itsbusinessesrepresentative,allofAppleton,Wisconsin, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified:1.Delete the name "Lee J. Rouse ConstructionCo." from paragraphs 1(a) and (b) and 2(b) ofsection A and from paragraphs 1(a) and (b) and 2(b)of section B.2.Delete thename"Lee J. Rouse ConstructionCo." from the first and second indented paragraphsof both the Appendix A and B notices attached tothe Trial Examiner's Decision.IT IS FURTHER ORDERED that the allegations in thecomplaint to the effect that Respondent Local 139,InternationalUnionofOperatingEngineers,AFL-CIO, violated Section 8(b)(4)(i) and (ii)(B) oftheAct as a result ofBusinessAgent Shaw'sconduct at the Seymour project be, and they herebyare, dismissedin their entirety.be cummulative.'Member Fanning loins his colleagues in dismissing these allegations ofthe complaint for the reasons given above.He relies also on the fact thatthework Rouse contractedto do for Landwehr, at the veryleast,wasrelated to the normal operationsofLandwehr,one of theprimaryemployers involved in the areawide dispute with Respondents.In thesecircumstances,for the reasons stated in the dissenting opinioninBuddingand ConstructionTrades Council of New Orleans. AFL-CIO (Markwelland Hartz,Inc.),155NLRB 319, he findsthat the appealsdirected toRouse and his employee,Moesch,constitutedprimary rather thansecondary pressures within the meaning of the SupremeCourt's decision inLocal 761, I.U.E. v. N.L.R B.,366 U.S. 667.For the same reasons, Member Fanning would dismiss the allegations ofthe complaintthatRespondentsviolated Sec. 8(b)(i) and (i)(4)(B) byengaging in the conduct discussedby the TrialExaminer under theheadingsThe Bloomer Incidents" and "The KraemerIncidents." In hisview, Kraemer and Bloomer were performingwork related to the normaloperations of Courtney and Plummer, Inc., one of the primary employersinvolved herein,who had contracted with the StateofWisconsin toconstructahighwayinterchangeon U.S. Highway 41, and that,consequently,appeals to Kraemer and Bloomer and their employees askingthem td honor the picket lines established in furtherance of Respondents'disputewithCourtneyand Plummerconstituted primaryrather thansecondary appeals.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: This case washeard in Appleton, Wisconsin, on September 24-26, 1968, 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuant to charges duly filed and served,' and acomplaint issued on September 6, 1968. The complaint, asamended at the hearing,presents questions as to whethertheRespondent Unions violated Section 8(bX4)(i) and(ii)(B) and 8(b)(IXA) of the Act. In their answers, dulyfiled, the Respondents conceded certain facts with respectto the business activities of the Charging Party and itsemployermembers, but the Respondents denied allallegations that they had committed any unfair laborpractices.All parties appeared at the hearing with counsel. Theywere given full opportunity to be heard, to examine andcross-examinewitnesses,to introduce relevant evidenceand to argue orally. Oral argument was waived. OnOctober 31, 1968, all counsel submitted thorough andcomprehensive briefs.Upon the entire record in the case and from hisobservation of the witnesses, the Trial Examiner makesthe following:FINDINGS OF FACT1.THE EMPLOYERSINVOLVEDFoxValleyMaterialSuppliersAssociation (hereinAssociation)isaWisconsin corporation which exists, inpart, for the purposes of collective bargaining with theRespondents on behalf of its employer-members. Thelatter,seven in number,are known as follows: BadgerHighways,Inc. (herein Badger); Calnin & Goss, Inc.(herein Calnin); Courtney & Plummer, Inc. (herein C &P);Landwehr,Inc.(hereinLandwehr);H.SchaboMaterials,Inc. (herein Schabo);Twin City Concrete Co.(hereinTwin City); and Valley Ready Mixed ConcreteCo. (herein Valley). Of the foregoing, C & P alone sellsbuilding and construction material valued in excess of $1million to enterprises which themselves are employersengaged in commerce or in industries affecting commerce.Itwas undisputed, and the Trial Examiner finds, thatby virtue of their membership in the Association, thesevenenterprisesnamed above constitute a singleemployer for the purposes of collectivebargaining withtheRespondents,and each is,individually, an employerengaged in commerce or in an industry affectingcommerce.In addition to the foregoing, other employers involvedinthe incidents which figure in this case,are namedbelow:Concrete Pipe Corporation (herein Concrete Pipe) is aWisconsin corporation,engaged atMenasha, in thatState, in the manufacture and sale of concrete piping. Itannually receives materials and supplies valued in excessof $50,000 directly from points outside the State ofWisconsin,and annually sells products valued in excess of$50,000 to enterprises engaged in the building andconstruction industry.In the normal course of its business,Concrete Pipe purchases and receives building materialsfrom C & P.In addition to its operations as a supplier of buildingand construction material,C & P hasbeen engaged at alltimesmaterial herein at Appleton,Wisconsin, as thegeneral contractor, under contract with the State ofWisconsin, for the construction of a highway interchange(hereinknown as the "Highway 41" Project) for acontract price in excess of $1 million.'The original chargesinall three caseswere filed on August 1, 1968.Firstamended charges werefiled in Case 30-CB-222 and 30-CC-92 onAugust 14. 1968Edward Kraemer & Son, Inc. (herein Kraemer), aWisconsincorporation,isengagedatAppleton,Wisconsin, in the building and construction industry, and,at all times material herein,has been engaged as a bridgeconstruction subcontractor of C & P at the "Highway 41Project" for a contract price in excess of $150,000.JohnF.BloomerCo.,Inc.(hereinBloomer),aWisconsin corporation, is engaged at Appleton, Wisconsinin the building and construction industry, and at all timesmaterialherein,hasbeenengagedasagradingsubcontractor of C & P at the "Highway 41 Project" fora contract price in excess of $300,000.SchwermanTruckingCo. (herein Schwerman), aWisconsin corporation,isan interstate over-the-roadmotor carrier and annually receives revenues in excess of$200,000 for transporting goods and commodities acrossstate lines in interstate commerce.In the normal course ofits business, Schwerman hauls bulk commodities on behalfof Valley and delivers them to Valley at its ready mixedconcreteplant in Appleton.P. G. Miron Construction Company (herein Miron) is aWisconsin corporation,engaged as a general contractor inthe building and construction industry.Miron'sannualrevenues from employers engaged in commerce, or inindustriesaffectingcommerce,exceed $50,000.At alltimes material herein,Miron has been engaged at Neenah,Wisconsin, as the general contractor for the constructionof a plant addition on the premises of the ManhattenRubber Company (herein called the Manhatten Project)for a contract price in excess of $50,000. Further, in thenormal course of its business,Miron purchases readymixed concrete from Twin City.Schindler Equipment Rental, Inc. (herein Schindler) hasbeenengagedatalltimesmaterialhereinasasubcontractorofMiron at the Manhatten Project andsupplies cranes and crane operators to handle and pourready mixed concrete.CombinedPaper Mills, Inc. (herein CombinedPaper) isaWisconsin corporation engaged at Combined Locks,Wisconsin, in the manufacture of paper products. In thecourse and conduct of its business,Combined Paperannually ships products valued in excess of $50,000directly to points outside the State of Wisconsin. At alltimes material herein,CombinedPaper has been engagedin the construction of an addition to its plant, valued at$12 million and called herein the "Papermill Project."Likewise,at all times material,Calnin has been engagedby Combined Paper to perform excavating work at thissame project.Fox Valley Construction Co., Inc. (herein Fox Valley)isaWisconsincorporationengagedasageneralcontractor in the building and construction industry.Annually,ithas revenues in excessof $50,000 forfurnishing services andmaterials to enterprises whichthemselves are employers engaged in commerce, or inindustriesaffectingcommerce.At all times materialherein,Fox Valley hasbeen engagedatAppleton as thegeneral contractor for construction work on an addition tothe Outagamie County Airport (herein called the AirportProject).Lee J. Rouse Construction Co. (herein Rouse), is aWisconsin corporation engaged in general excavating andearthmoving for the building and construction industry.At all times material herein, Rouse has been engaged inperforming earth moving at a school construction projectinSeymour,Wisconsin (herein called the SeymourProject).WhetherRousewasasubcontractorto GENERAL DRIVERS AND DAIRY EMPLOYEES LOCAL 563389Landwehr on this project, or engaged in a joint venturewith Landwehr,isan issue inthis case.Upon the foregoing facts, the Respondents concede,andtheTrialExaminerfinds,thatalltheemployer-members of the Association, as well as ConcretePipe,Kraemer, Bloomer, Schwerman, Miron, Schindler,Combined Paper, Meyer, Fox Valley and Rouse are eachemployers engaged in commerce or in industries affectingcommerce, as defined in Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDGeneral Drivers and Dairy EmployeesLocal Union 563(hereincalledTeamsters,or,Local563),Local 139,InternationalUnion of Operating Engineers,AFL-CIO(herein called Engineers,or,Local 139)and Local 3203,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO (herein called Carpenters,or,Local3203)are labor organizations within the meaning of theAct. It was undisputed,and the Trial Examiner finds,that,atalltimesmaterialherein,Robert Schlieve,secretary-treasurerof the Teamsters,JeffCurtin andMarvinDeVries,bothbusiness representatives of theTeamsters,JosephGoetz,businessmanager of theEngineers,Donald Shaw,business representative of theEngineers,JerryJahnke,business representative of theCarpenters,and Jack Jacobson,a representative of theAppletonBuilding and Construction Trades Council, werelikewiseagents of their respective labor organizationswithin the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsFor several years prior to 1968, Local 563 had anagreement with every member of the Association, whereasLocal 139 had a contract with only four members,viz,C& P, Badger, Landwehr and Calnin. On May 1, 1968, thecollective-bargaining agreementswhich the Teamsters andEngineers had with members of the Association expired.After a breakdowninnegotiationsas to proposed newcontractual terms, the dispute culminated in a strike.On July 29,' Local 563 struck the members of theAssociation.On July 30, Local 139 struck the fourmembers of the Association with which it had hadcontractual relations. Thereafter, both the Teamsters andtheEngineersengaged inpicketing and strike activity,which, at the time of the hearing, was still in progress.The Respondent Carpenters did not call a strike againstthe members of the Association,or engagein picketing.Notwithstanding the strike, themembers of theAssociation continued to operate and to do business. Thealleged unfair labor practices involved herein arose out ofthe ensuing conflict between the economic combatantswho are parties to this action.The picketsignsusedbytheTeamsters read:"EmployeesofFoxValleyConstructionMaterialsSuppliers AssociationMembers Teamsters Local 563 onStrike."In some instancesthe name of the individualemployer was inserted. The other side of the placard read"Our only dispute is with Fox Valley ConstructionMaterial Suppliers Association." The signs used by theEngineersread"InternationalUnionofOperatingEngineers,Local 139 onstrikeagainstthe Fox ValleyMaterial Supplier Association." The portion of the sign'A11 dates here involved occurred in 1968, unless otherwise specified.reading"On Strike" was printed in red and the rest of thelettering was in black.The testimony discloses that picketing occurred daily atthepremises of the struck employers with both theTeamsters and the Engineers frequently engaged in pointpicketing at thosesites.Sometimes the picket signs ofLocal 139 appeared outside the premises of an employerwho employed no members of that union, as on July 29,and August 5, when theEngineerspicketed Valley ReadyMixed. On other occasions, when only Teamster picketswere on thescene,BusinessAgent Shaw of the Engineerswas the sole business representative present.' On at leastone day,' pickets with Engineersignswere at a jobsite inthemorning and later, when more pickets arrived, onlyTeamsters placards were used.RobertSchlieve,thedominant personality in the Teamsters organization,conceded that throughout the strike he maintained close,personal contact with Donald Shaw, principal businessagent for the Engineers in the Appleton area. On oneoccasion,when representatives of the Association met forpurposes of negotiations with the Teamsters, and onanother occasion when they met with the Engineers, bothShaw and Schlieve were present. Although denied bySchlieve, the record establishes, and the Trial Examinerfinds, that throughout the periodin question,many of thestrike activities of the Teamsters and the Engineers werejoint and coordinated.B. Preliminary StatementThe Respondent Unions, in an able brief, contend thatthe secondary boycott allegations here involved are illfounded and without substance. In support of thisposition, they argue that the situations presented in thevarious incidents on which the General Counselrelies aredifferent from those involved in Section 8(b)(4) caseswhich commonly arise in the construction industry.Basically,itistheircontention that in this case thesecondary boycott charges involved allegedly secondaryemployers who provided men and equipment to be used incarefulandelaboratecoordinationwithadmittedlyprimary employers to such an extent that the former losttheir statusas neutrals.After an analysis of the facts, more fully set forth laterin this decision, the Trial Examiner has concluded thatmost of the incidents in this case involve the type ofcoordination between primary and secondary employerswhich is not unique, or different, but rather one which ischaracteristic of construction work.N.L.R.B. v. DenverBuildingand Construction Trades Council,341 U.S. 675.In only twoinstances isthere some merit to the argumentpressed by the Respondent Unions in this regard, namely,those incidents which are known in the record as the"Highway 41" and "Seymour" projects. As to them, theapplicability of the Respondents' defense is considered indetail later in this decision.The General Counsel concedes that at various timesthroughout the strike the Teamsters and the Engineershaveengagedinlawfulprimarypicketingand,conceivably, lawful ambulatory picketing. Apart from thisactivity, however, the General Counsel and the ChargingParty contend that the record abounds in evidence ofunlawfulSection 8(b)(4) activity on the part of theRespondentsand,inseveral instances,ofunlawful8(b)(1)(A) activity by the Teamsters and Engineers. To the'As at theManhatten Project onAugust 10.At theKraemer siteon July 31. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacts in connection with the incidents relevant herein wewill now turn.C. Alleged Violations of Section 8(bX4XI) and (iiXB);Findings and Conclusions with Respect Thereto1.Concrete PipeConcrete Pipe Corporation, a manufacturer of concreteproducts, customarily has a complement of about 30employees. In the normal course of its daily operations ituses a substantialquantity of sand and stone which itpurchases from C & P and Landwehr. The Teamstershave a contract with Concrete Pipe which does not expireuntil April 1, 1969.Prior to the outset of the strike against the Associationmembers, Don Koepke, president of Concrete Pipe, had aconversation with Schlieve, in which Koepke thought thathe hadsecured assurancesfrom the Teamsters that, evenif a strikebegan,his company would be able to secure anadequate supply of materials from C & P and Landwehr.On August 5, however, and shortly after the strike started,Schlieve telephoned the office of Concrete Pipe, where hespoke to Jerry P. Dunham, office manager for the firm.After identifying himself, Schlieve declared "I understandyou got a load from Courtney & Plummer thismorning."When Dunham replied in the affirmative, Schlievecontinued "Well, let it be known that that's the last. ..load of stone you'll get from them, or you're out ofbusiness."When Dunham protested that t & P had beentheir supplier for many years, Schlieve responded "You'lljust have to find another source of supplies." Schlieveconcluded the conversation by asking that Dunham havePresidentKoepke call him and by adding ". . ourargumentisn'twith you, it's with Courtney & Plummer."That same afternoon President Koepke told theemployees that his firm would continue to operate as longas C & P would continue to supply them with their gravel,but that if the employees walked off the job, the plantwould be unable to operate and he would have to shutdown until the strike ended. Jerome Schoultz, anemployee and the steward for Local 563 at Concrete Pipe,went to theunion hallat the end of the shift that day andhad a conversation withBusinessAgent DeVries on thequestion of what the employees should do when picketsappeared. Schoultz testified that DeVries did not statethat it was entirely up to the employees as to whether towalk off the job if Teamster pickets arrived at the plantgate.According to Schoultz' credible and uncontradictedtestimony,DeVries told him "that if pickets do appearthat we actually should walk off."On August 13, Schlieve had a telephone conversationwithPresidentKoepke in which the business agentinquired if the Company had secured a supplier in place ofC & P. When Koepke replied in the negative, Schlievetold him that if Concrete Pipe continued to do businesswith C & P, the Teamsters would put up a picket line. Hefurther told Koepke that he would haveuntilnoon thenext day to find another source of supply or the Unionwould shut him down. When Koepke protested that suchactioncould constitute a secondary boycott, Schlievereplied,according toKoepke's credible and undeniedtestimony, "Sonny, you'd better go back to law schoolbefore you talk to me about labor law. . . You can'tafford to have yourmen walkingoff the job every half anhour. And, once we get them off, we have places to takethem where it would take you a day to get them back.You can't afford that."Beforeterminatingtheconversation,Schlieve also alluded to other economicstepswhich the Teamsters would take against thecompany by resort to the health and welfare provisions intheir current contract.He concluded with the statementthatKoepke would "understand" what he meant byreference to such a sanction.'On August 14, Business Agent DeVries visited Koepkeat his office, told him that he was there to find out ifConcrete Pipe had found another supplier and warned ". .. if you don't find something by noon we're going to put a24-hours watch on you and on Landwehr."On August 16, DeVries returned to the plant andsought permission from OfficeManager Dunham toaddresstheemployees.Dunham acceded and thenproposed to accompany DeVries while he talked with themen, but DeVries insisted that Dunham leave the area andthe latter did so.William Keeney, an employee who was present at thismeeting, testified that DeVries told them that he wascertain they knew that C & P was on strike and that theiremployer was still obtaining stone from C & P. Accordingto Keeney, DeVries advised them that any time a C & Ptruck was on the premises they could "legally" walk offthe job.When one of the machine operators questionedDeVries as to how an employee could walk off the joband leave something hanging in mid-air such as a rotaryspindle and a wet pipe, the business agent replied "Well,legally, you can, and they can't do anything about it."DeVries did not tell the employees that it was entirely upto them as to whether they walked off the job when thepickets appeared. Keeney testified that it was apparent tohim that since DeVries called the meeting to tell themthey could leave the job when C & P trucks appeared,thatDeVrieswanted them to walk off under thosecircumstances. This conclusion was reinforced by the factthat only a few days earlier DeVries had told Schoultz,theTeamsters steward at the plant, that if picketsappeared at the premises, the employeesshouldwalk off.Under these circumstances, it is the conclusion of theTrial Examiner that this was the same import which theemployees could draw from DeVries remarks to them onAugust 16.1In a letter dated September 19, Schlieve wrote Koepkethat the company had failed to make health and welfarepayments on one Robert Schroeder for the months ofOctoberandNovember 1967.Schlievedemandedarbitration of the grievance and went on to state that ifConcrete Pipe did not accede, the union would feel free totake whatever action it deemed appropriate.Koepke telephoned the Teamsters' office and spoke toDeVries,Koepke reminded the business agent that theSchroeder matter had been discussed by the parties anddropped in December 1967, that the employee Schroederhad been told prior to the termination of his 30-dayprobationary period that he would have to get workelsewhere and that he had been allowed to remain for ashortwhile longer only as an accommodation. DeVries,'The quotations in this paragraph are from Koepke's testimony.Whenon the stand,Schlieve did not deny or contradict the testimony whichKocpke gaveWhen asked whether he had ever threatened Koepke that hewould shut down Concrete Pipe,Schlieve did not give a direct answerInstead he answered only by stating that he had advised Koepke that theTeamsters would exercise their rights under theMooreDrydockdecision(SailorsUnionof thePaces (MooreDrydock Co.).92 NLRB 547) andpicket his premises when employeesof struckemployers delivered materialKoepke was a credible witness and his account of this conversation isfoundby the TrialExaminer to be an accurate summation of whattranspired.'The quotations in this paragraph are from the credible. uncontradictedtestimony of Keeney. GENERAL DRIVERS AND DAIRY EMPLOYEESLOCAL 563however, was adamant that the Teamsters intended toadhere to the literal language of the contract in connectionwith the case.On September 21, Koepke mailed the Teamsters acheck for $63.32 to dispose of the Schroeder matter andin an accompanying letter protested that he was doing so,notwithstanding his conviction that the union had raised astale claim that was not subject to arbitration and forwhich the company was under no legal obligation to pay.Schlieve's threats to put Concrete Pipe out of businessor shut it downunlessKoepke quit buying stone from C& P and Landwehr constituted a patent violation ofSection8(b)(4)(ii)(B).Nassau& Suffolk BuildingConstructionTradesCouncil,(TheresaGardenApartments, Inc.)162NLRB No. 13 (TXD). It waslikewise a violation of Section 8(b)(4)(i)(B) of the Act, forRespondent Teamsters, when Business Agent DeVries, inhismeeting with the employees of Concrete Pipe, impliedthat they should walk off the job at anytime that C & Ptrucks were on the premises.General Truck Drivers andHelpersUnion Local 467 (Jones and Jones, Inc.),171NLRB No. 90 (TXD).72.The Manhatten ProjectDuring the summer of 1968, the Manhatten RubberCompany wasengaged in the construction of an additionto its plant. The general contractor for the job was P. G.Miron Construction Company. In the course of its workon this contract,Miron rented two cranes and operatorsfrom Schindler Equipment Rentals,Inc. The latter beganworking at the construction site about the middle of July.On August 10, Schindler had two cranes at theManhatten site,one being operatedby CarlSchindler,president of Schindler, and the other by his employeeEugeneLeFeber.BothSchindlerandLeFeberweremembers of the OperatingEngineers.On this occasion, C& P ready mix trucks were delivering concrete and theSchindler cranes were being used to move the concrete.Overall supervision was being provided by Dave Voss,superintendent for Miron.About 10 a.m., Teamster pickets arrived at the scene,and shortly thereafter,BusinessAgent Shaw appeared. Hewent immediately to LeFeber and told him "You'rehandling strikebound material. . .you know,them guys areon strike for quite a while. . ." Shaw then demandedthat LeFeber produce his card in Local 139. When theemployee did so, Shaw examined it, wrote down thenumber of the card, and when LeFeber inquired as towhat he was doing,Shaw told him that he was going totry to take the card from him, fine him and kick him outof the Operating Engineers.Shaw then talked with Schindler who was somedistanceaway.AccordingtoSchindler'scredibletestimony,Shaw told him that he was handling strikebound material, that he should let LeFeber go and that he'The Respondents contend that the meeting at which DeVries made theseremarks was confidential and that inquiry as to what the business agentsaid was precludedby Building andConstructionTrades Council of Tampa(Tampa Sand and Material).132 NLRB 1564, 1565-66.In that case theBoard held that a business agent's statements to the union membershipwere not violative of the Act when he reminded them of their rights asindividuals not to handle products of primary employers.The protection ofthat case,however,does not extend to the instant situation where DeVriesmade the statements here involved in a context which made it clear to thesecondary employees that their union expected them to honor the picketlines.391should quit himself. Sch(tidler did tell LeFeber to leavethe scene and the latter departed. Schindler then talkedwith Voss, the Miron superintendent, about the prospectsof quitting, but Voss told him that that would beimpossible because the concrete pour then in progress wasfor a large, solid concrete slab which had to be completedbefore operations could cease. Schindler then related thistoShaw.The business agent responded by tellingSchindler "...don't say I didn't warn you...you're goingto appear before the union court. . .you'll be fined."Thereafter,as he was leaving,Shaw told Voss that "on allyour (Miron's)jobs you'll be picketed Monday morning."The incident involving Schindler and LeFeber occurredat a point about 300 feet distant from where the picketswere stationed. At all times material Schindler was undercontract withMiron and was using his own cranes. Oncross-examination by counsel for the Respondent Unions,Schindlerwas asked if he believed the picketing wasdirected against his company and Miron. He replied in theaffirmative and when further asked forhis reasonfor suchan answer he replied "Well, Courtney & Plummer didn'thave any union men there...."Shaw testified that he merely told the Schindler craneoperators that there were pickets at the entrance to thepremisesand that under their contract they were notrequired to stay on the job. This testimony, however, wastotally lacking in any persuasiveness and is not credited bytheTrialExaminer.The account of Schindler andLeFeber, on the other hand, was credible and withstood asearchingcross-examinationby able counsel for theRespondent Unions. For this reason, the Trial Examinerconcludes and finds that the incident in question occurredsubstantially as related by Schindler and his employee.On the basis of the foregoing facts, the Trial Examinerconcludes and finds that the Respondent Engineers, by theactions of Business Agent Shaw described above, coercedSchindler with an object of forcing Schindler and Mironto cease doing businesswith C & P, therebyviolatingSection8(b)(4Xii)(B)of the Act. It was likewise aviolation of the same section of the Act, when Shaw, forthe same unlawful object, threatened Voss,Miron'ssuperintendent,afterMiron had declined to discontinuethe concrete pour with materials supplied by C & P, thatthe Engineers would picket all of Miron's projects thefollowingMonday morning.Local 825,InternationalUnion of Operating Engineers (Morin Erection Co.),168NLRB No.1;Local 825, Operating Engineers (AmericanDredging Co.),168 NLRB No.34; Laundry, Drycleaning,Industrial, Linen Supply and Dust Control Drivers UnionLocal 209, International Brotherhood of Teamsters, (EastBay Counties Dry Cleaners Association),167 NLRB No.6 (TXD). Finally, the threats which Shaw directed atLeFeber to induce that employee to quit working forSchindler,an object of which action was to compelLeFeber's employer and Miron to cease doing businesswithC & P, constituted a violation of Section8(b)(4)(i)(B) of theAct.The Trial Examiner so finds.United Brotherhood of Carpenters, Local 1839 (KroeterConstructior Co.),160 NLRB No. 1.(TXD).''Infurthersupport ofan earlier finding that the Teamsters andOperating Engineers engaged in a joint and coordinated strategy, it issignificant thatwhereas the picketing at the Manhatten project wasconcededby both Shawand Schlieve to have beenconducted solely by theTeamsters, Shaw was the only union official on the scene at the time.Schlieve testified that earlier that morning he had ordered Teamsterpickets to report at the Miron site.'In their brief, the Respondents contend thatby such conductas that ofShaw with respectto LeFeber,and similar conduct as to other members of 392DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The Airport Projectinprogresson the plant premises of Combined PaperMills, Inc The general contractor for this work was C. R.Meyer& Sons. At the time, Combined Paper hadapproximately 450 production and maintenance employeesat the plant, all of them members of the Pulp, Paper &SulphiteUnion.Meyer, as the general contractor, hadcontractsoragreementswithnumerous building andconstructiontradesunions,includingtheLaborers,Carpenters,Masons and Cement Finishers and theTeamsters.On August 29, while Meyer was engaged in work at theCombined Paper premises, a crew of workmen for Calnin& Goss arrived on the scene to repair a broken water line.This job was contracted for by the mill and was unrelatedto the Meyer project. At the time, Calnin & Goss, ofcourse,wasoneof the struck employers in theAssociation.Shortly after the Calnin crew arrived, Elwyn F. Nelson,project engineer for Meyer, received a telephone call fromJack Jacobson whom Nelson knew as a representative ofthe Appleton Building Trades Council. Jacobson inquiredas to whether Nelson realized that Calnin & Goss wasworking on the site. Nelson replied that he had seen theequipment, but that he did not know for whom Calnin &Goss was working. Jacobson then told Nelson that he didnot believe that the Teamsters knew that Calnin & Gosswas on thescene,and that he hoped that the men andequipment for that firm would be off the premises beforethe Teamsters found out. After Jacobson further declaredthat he did not want any trouble on the job, Nelsonsuggestedthat he contact the mill directly.Soon thereafter, John J. Rouman, chief engineer forCombined Paper, received a telephone call from Jacobson.The latter asked Rouman whether he realized that Calnin& Gosswas astruck company. After Rouman concededthat he was unaware of any such fact, Jacobson went onto tell him that if the Teamsters were to learn that Calnin& Goss was on the premises, that union would promptlyestablish a picket line. Rouman stated that CombinedPaper was most anxious to avoid any such developmentbecause it had been plagued by strikes all summer. Hethen asked Jacobson what other companies could besecured to replace Calnin & Goss. After Jacobsonvolunteered the names of three other firms, Roumanassured him that Calnin & Goss would be asked to leavethe job by the end of the day.Shortly thereafter, JacobsonagaincalledRouman, thistime to tell him that the Teamsters had learned that aCalnin & Goss crew was on the premises and to questionRouman asto what action he proposed to take. Roumanreplied that he had already told Calnin & Goss to finishout the day and then get their equipment off the plantproperty. Jacobson thereupon stated that he would contactthe Teamsters office and that if Rouman himself wantedto contact that union, he suggested that a call be made toTeamstersBusinessAgent Jeff Curtin.Immediately after concluding his conversation withJacobson, Rouman telephoned Curtin. The latter indicatedto Rouman that he was fully aware of the situation at theplant.Rouman assured him that he had already orderedCalnin & Goss to finish out the day and then get off thepremises.Rouman further stated that since there wassome prospect that not all of the equipment would beremoved that very night, he would like to have Curtin'sassurance that the mere presence of the idle equipmentwould not provoke a picket line the next day. Curtinacceded to this request and concluded the conversationwith the warning that "equipment would be all right to beAtalltimesmaterialherein,theFoxValleyConstruction Company, not a member of the Associationand not involved in a labor dispute with the Respondents,was engaged in the construction of a runway extension attheOutagamie County Airport. In connection with itsoperations there, Fox Valley had a batch plant on the sitewhich it owned and operated for mixing all concrete usedon the project. C & P was the principal supplier of thesand and stone which Fox Valley required at this batchplant.About 10 a.m. on September 6, pickets appeared at theentrance used by the C & P trucks. Soon thereafter,BusinessAgent Shaw approached Dennis Sorenson, anemployee of Fox Valley and a member of Local 139, whowas operating an end loader at the time. Sorensontestified that Shaw asked to see his union book and, afterthat was produced, Shaw questioned him as to whether herealized that he was working behind a picket line. AfterSorenson acknowledged that he knew about the presenceof the pickets, Shaw took the employee's name andnumber from the dues book and, upon handing it back,told him "I hope you can keep this."Shaw testified that in his conversation with Sorenson hemerely expressed the wish that the employee honor thepicket line. This account of what occurred, however, wascontradicted by the fact that in a letter dated September16,the secretary of Local 139 notified Sorenson thatShaw had charged that he had found Sorenson workingbehind a picket line and that on October 1, the employeewould be tried on these charges. Further, at the instanthearing,Shaw explained that he felt the charges werejustifiedbecause, in his view, the work which Sorensonwas doing behind the picket line violated the union'sconstitution.On the basis of the foregoing, and the conclusion of theTrial Examiner that Sorenson was a credible witness, it isapparent that the action of the business agent wasviolativeof the Act. The threats of reprisal againstSorenson voiced by Shaw on the scene and followed bythewritten charges issued by the Operating Engineerswere plainly calculated to induce the employee to ceaseworking for Fox Valley, a neutral in this instance, andthereby compel the latter to cease doing business with C& P. By such conduct Respondent Local 139 violatedSection 8(b)(4)(i)(B) of the Act.Los Angeles Building andConstructionTradesCouncil,(InterstateEmployersAssociation, Inc.),170 NLRB No. 170 (TXD).4. ThePapermill ProjectDuring August 1968, several construction projects wereLocal 139 which will be detailed later herein,the business agent was simplyexerting his rights under the SupremeCourt'sdecisioninN.L R B v.Allis-ChalmersMfg.Co.388U.S. 175. That case,of course, wasconcerned with the protection afforded a union under the proviso to Sec.8(b)(l)(A).The Board,however, has held that the application of thatproviso is limited to that section of the Act only.San Francisco-OaklandMailers'Union No. 18(NorthwestPublications.Inc),172NLRB No.252.Contrary to the Respondent'sposition,theproviso to Section8(b)(l)(A) accords no sanction to union membership discipline,such asthat involved here,which violates the secondary boycott provisions ofSection 8(bx4).Cf.Bricklayers and Masons Local No.2 (Weidman MetalMasters).166NLRB No 26(TXD).Glaziers LocalUnion1184(Tennessee Glass Company),164 NLRB No. 19;Laundry.DryCleaning.etc..DriversUnionLocal 209 (East BayCountiesDryCleanersAssociation,167 NLRBNo. 6, (TXD). GENERAL DRIVERSAND DAIRYEMPLOYEESLOCAL 563393on the premises, but it better not be operated."10The testimony of both Nelson and Rouman wascredible and uncontradicted. Jacobson was never called tothe stand and no explanation was offered for his failure toappear.On the basis of the foregoing findings, it isapparent, and the Trial Examiner finds, that Jacobson wasacting as an agent or ally of the Teamsters in endeavoringto compel Combined Paper and/or Meyer to cease doingbusinesswithCalnin& Goss. By threatening Roumanwith a Teamster picket line if Calnin & Goss remained onthe job, Jacobson violated Section 8(b)(4)(ii)(B) of theAct. Since he was acting, in this regard, as an agent orally of the Teamsters, the latter Respondent must be, andis,found responsible for this unlawful conduct.AmericanNewspaper Guild, Local 11,151NLRB 1558, 1564.5.The Seymour ProjectLee Rouse was the operator of Rouse Construction,Inc., a small firm engaged in general excavating. Rousetestifiedthathe had approximately 12 employees inseason and from 15 to 20 pieces of equipment. At thetime of the incident in question Rouse did not have acontract with Local 139, but by the time of the hearing hehad entered into an agreement with the OperatingEngineers.Early in August, Rouse was engaged by Landwehr tosupplyascraperandanoperatoron the schoolconstruction work known in the record as the Seymourproject.At the time, the general contractor on this workwas the Huffman Construction Company. Landwehr wasone of the subcontractors.About August 15, John Moesch, Jr., a Rouse employeeand a member of Local 139, arrived at the Seymourjobsitewithacarryallscraper.While the Rouseequipment was in use that morning, a Landwehr employeewas operating another machine stripping off the top soilon the site.Moesch testified, credibly and without contradiction,that about midmorning, Business Agent Shaw came onthe job and questioned him as to whether he realized thata strike was in progress.When Moesch disclaimed anyknowledge of a strike, Shaw told him that Moesch was,indeed,on strike and that he would have to get hismachine off the site by evening. According to Moesch,Shaw cautioned him that if the machine was not removed"possibly someone might find out. . .that we'd beenworking there and there'd probably be some damage tothe machine." Moesch thereupon quit work and reportedback to Rouse that he had been stopped by the businessagent for the Operating Engineers."Rouse testified that afterMoesch reported back, hetelephoned Shaw for an explanation. According to Rouse,Shaw told him "you know that you're working withLandwehr...[which] is on strike.... We're not allowingany equipment to work on this site.... We also want youto get your machine out of this property. . .today." Rousetestified that up to that time he had no knowledge thatLandwehr was on strike. According to Rouse, Shawconcluded the conversation by warning him that theequipment would have to be moved off the property "foryour own good. . you don't want to come back theretomorrow. . .and find an iron bar through each one ofthose radiators and oil coolers." Rouse testified that whenhe questioned Shaw as to who would wreak such damage,the business agent replied"Well. , you know,when thosemen are on strike...they get pretty desperate. . .youknow,ther're carrying guns already....They're shootingglass out of trucks...."12On cross-examination by counsel for the Respondent,Rouse testified that when he had been hired by Landwehrthe latter had informed him that that firm was underpressure from the Seymour school board to finish theproject as promptly as possible.He specifically denied anyknowledge of a strike involving the Landwehr employeesand testified that when he accepted the contract he had noreason to believe that the work in question had beendelayed because of any labor dispute.Rouse's testimonyin this connection was completely credible and undenied.The Respondents assert that,during the incident here inquestion,Rouse was performing"struck"work and, infact,was an ally of Landwehr.Thisdefense would beavailable to the Respondents in the present instance ifthere was proof that Rouse and his employee Moesch hadgone to the Seymour jobsite fully aware of the fact that atthat time Landwehr's employees were on strike.As foundabove,however,there was no evidence in the record thateitherRouse or Moesch knew of any dispute between theEngineers and Landwehr,or that they had any knowledgethattheLandwehremployeeswereonstrike.Consequently, the Trial Examiner concludes that, underthe circumstances here present,Rouse was within theprotectionofSection8(b)(4).N.L.R.B.v.BusinessMachine andOfficeApplianceMechanics,Local 459,I.U.E. (Royal TypewriterCo.),228 F.2d 553, 559 (C.A.2), cert.denied 351U.S. 962.Further,itmust be held,and the Trial Examiner so finds,thatbyShaw'sinducement of Moesch to quit work, and by his threats toRouse as to what might happen to the equipment if it wasnot removed immediately from the Seymour job, Local139 violated both Section 8(b)(4)(i)and (ii)(B) of the Act.Local 282, International Brotherhood of Teamsters, (TwinCountyTransitMix,Inc.),137NLRB858,866;Teamsters,Chauffeurs;etc.(Editorial Imparcial,Inc.),134 NLRB 895, 901;Highway Truckdrivers and Helpers,Local 107(Riss&Company, Inc.),130NLRB 943,946-948, enfd.300 F.2d 317 (C.A. 3).6.Schwerman TruckingCompanyat premises ofValleyReady MixValleyReadyMix,one of the members of theAssociationwhichRespondentTeamsters had struck,regularly received supplies of cement from a source inMilwaukee.SchwermanTruckingCompany,anover-the-road carrier,regularly delivered the bulk cementto the Valley premises.On August 1, when several Schwerman trucks arrivedat the entrance to the Valley plant, there were from 12 to18 pickets lined up across the driveway, a road that wasapproximately 30 to 35 feet wide.On this occasion theSchwerman drivers did not attempt to go through thepicket line,but waited until their supervisor arrived.Whenhe did so,the supervisor drove the trucks through thepicket line and effected delivery that day.On August 5, Schwerman endeavored to make anotherdelivery.About 7 a.m. when the first truck arrived atValley,therewere approximately 6 to 10 pickets at theentrance.By 8:30, however,when two more Schwermantrucks arrived, there were from 25 to 30 pickets at thegate.The trucks had been escorted up to the Valley"The quotation is fromRouman's testimony."The quotationsin this paragraphare from Moesch's testimony."The quotationsin this paragraphare from Rouse's testimony. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDentrance by the local sheriff and from 8 to 10 deputies.There was credible, undenied testimony that both Schlieveand Curtin were present on the picket line at this time."JosephMartin, foreman for Schwerman, testified thatwhen he spoke to one of them and stated that he had totry to get a truck across the line, he was told "I'll havemore men here within minutes." Martin then started thefirst truck and attempted to drive through the entrance.According to the credible and undenied testimony ofRichard Schouten, an official of Valley who was present,when Martin startedthe truck, Curtin motioned for thepickets to mass in front of it and lean against the side ofthe vehicle. Schouten testified that the pickets remained inthis position until the sheriff and his deputies physicallyremoved them and allowed the truck to pass.Martin remained on the premises for about 45 minutes.After his truck was unloaded and as he was driving outthe gateway, Schlieve jumped on the running board andspol(e to him. According to Martin, the Teamsters'official told him that if he were Martin he would return toMilwaukee with the other two trucks, because if anattemptwasmade to deliver any more cement he(Schlieve) could not guarantee that there would be noviolence.Martin testified that after this declaration bySchlieve he abandoned any further efforts to unload thetwo other truck loads of cement and returned toMilwaukee. At the time of the hearing no Schwermantrucks had made any deliveries to Valley since August 5."By the threats which Schlieve voiced toMartin,Schwerman's foreman, and to the Schwerman drivers thattheir equipment would be damaged if they persisted inattempting to enter the Valley premises and that violencemight ensue if they did not abandon their efforts to delivercement to Valley, all of which threats were successful ininducing the Schwerman employees to quit work and tocause Foreman Martin to halt any further attempts todelivercementtothestrikeboundpremises,theRespondent Teamsters violated Section 8(b)(4)(i) and(ii)(B) of the Act.Local 32, Industrial Union of Marineand ShipbuildingWorkers of America(RawlsBrothersContractors, Inc.),133 NLRB 1077, 1078. By the masspicketing on August 5 which blocked ingress to and egressfrom the Valley plant, the Respondent Teamsters likewiseviolated Section 8(b)(1)(A) of the Act.Local No. 3887,United Steelworkers of America (Stephenson Brick & TileCompany),129NLRB 6, 7-8, enfd. 290 F.2d 587 (C.A.5).7.TheHighway 41 ProjectC & P was the prime contractor for the State ofWisconsin in the construction of a highway interchange onU.S. Highway 41 on the west approaches to Appleton,Wisconsin. The contract was for a sum substantially inexcess of $1,500,000 and in its accomplishment, C & Pentered into subcontracts with various subcontractors,among them being Edward Kraemer & Son, Inc., andJohn F. Bloomer Co., Inc. The subcontractor withKraemer provided for the construction of certain bridgesfor a price in excess of $150,000. The subcontract withBloomer covered excavation and grading for which C & Pwas to pay over $300,000."Accordingto the credible testimony of Richard Schouten."According to the credible and uncontradicted testimony of Daniel JGarvey,assistant to the managerof Valley,in addition to Schiteve andCurtin,Teamster Business Agent DeVries was also present during thepicketing,as was Don Shaw.business agent for the Operating Engineers.A provision in the contract that C & P had with theState of Wisconsin, which was also incorporated in thesubcontractsbetweenC& P and the varioussubcontractors read as follows:(2).the contractor shall furnish (a) a competentsuperintendent or foreman who is employed by him,who has full authority to direct performance of thework in accordance with the contract requirements, andwho is in charge of all construction operations....The foregoing is one of many provisions that are requiredto be incorporatedinallagreementsinvolving Federallyaided primary highway construction.Inconformitywith the above provision, C & PdesignatedAllenRich, as its project coordinator on theHighway 41 project.Rich,agraduateconstructionengineer, was on the site at all times when any work wasinprogress.He himself described his general duties asbeing that of a "go-between" with the subcontractors, theState Highway Commission, and C & P, in assuring thatthe project was finished in accord with the plans andspecifications. In this connection, he frequently checkedwith the superintendents for Kraemer, Bloomer and theother subcontractors as to the work those firms wereperforming. Apart from these responsibilities, when any C& P employees were on the site, Rich was empowered tosupervise them in detail as to their work performance.Rich described these latter duties as additional work, incontrast with the more general type of supervision whichhe had over the employees of the subcontractors andwhichwasexercisedonlythroughtherespectivesuperintendents of the latter.TheRespondents contend that by virtue of theprovision in the contract which C & P had with the StateofWisconsin, set forth above, the subcontractors on theHighway 41 project were, in fact, joint employers, orallies,inthedisputewhichC & P had with theRespondentUnions.They further contend that thedirectionwhichRich gave to the employees of thesubcontractors, in effect, made them employees of C & Pand, therefore, beyond the scope of Section 8(b)(4).The Respondents' contentions in this connection are notsupported by the evidence adduced in this case. The factswith respect to Rich's duties establish that, as to thesubcontractors, he acted as a liaison man between them, C& P and the State.Insofar asthe employees of thesubcontractors were concerned, Rich had no direct controlover the manner in which they performed their work, notone was on the C & P payroll and no employer-employeerelationshipwas established as to them and C & P.Moreover, there was no evidence that the subcontractorswere owned or controlled by C & P other than the controlwhich C & P had by reason of its prime contractor status.Lastly, there was no evidence offered that the bridgebuilding forwhichKraemer was responsible, or theexcavatingforwhichBloomer hadcontracted, was workwhich would have been performed by C & P or any otherstruck firms, but for the strike. Applicable to the situationhere is the much quoted language of the Supreme CourtinN.L.R.B. v. Denver Building Trades Council,341 U.S.675, 689-690, where it stated:We agree with the Board also in its conclusion that thefact that the contractor and subcontractorwere engagedon the same construction project, and that thecontractorhadsomesupervisionoverthesubcontractor's work, did not eliminate the status ofeachasan independent contractor ormade the GENERAL DRIVERS AND DAIRY EMPLOYEESLOCAL 563employees of one the employees of the other. Thebusiness relationship between independent contractors istoo well established in the law to be overridden withoutclear language doing so.See also:Local 761I.U.E. v. N.L.R.B.,366 U.S. 667,678-681;Building and ConstructionTradesCouncil ofNew Orleans,AFL-CIO(Markwell&Hartz,Inc.),155NLRB 319, 326-328,enfd.387F.2d79 (C.A. 5).Accordingly,and in the light of the foregoing,the TrialExaminer concludes and finds that the relationshipbetween C&P, on the one hand, and Kraemer andBloomer,on the other,as set forth in the record of thiscase,wassubstantiallythatofcontractorandsubcontractor in the conventional sense,with each of thesethree parties being an independent contractor."a.TheBloomer incidentsFrancis Bloomer,president of Bloomer,testified thathis firm had from 20 to 50 employees throughout theyear,that all the machine operators were members ofLocal 139, and the current contract with the latterorganizationwould not expire until 1970. Bloomer'sexcavating work on the Highway 41 project was started in1967 and had proceeded,at intervals,to the time which ismaterial to the present proceeding.In the latter part ofJuly and early in August 1968, Bloomer had from 8 to 12employees on the project.They were at work in thevicinity of certain new ramps on the interchange whichwere immediately west of Highway 41.On August 1, Business Agent Shaw appeared at the siteand spoke to Bloomer.Present at the time and only a fewfeet away were Bloomer's superintendent,Herbert Ebert,and four employees.Shaw requested that Bloomersuspend operations at any time a C & P materials truckarrivedon the job.'sBloomer testified that after hedeclined to accede to the business agent's request, thelatter told him that if a picket line was established hisemployees either, would not or should not(Bloomer couldnot recall which it was that Shaw said)cross it.According"Another provision of the contract which C&P had with the Staterequired that the prime contractor perform at least 51 percent of the workcovered by the agreement.Apparently,after having sublet substantially inexcess of 40 percent of the work involved, and in order to assurecompliance with this provision,C & P entered into an arrangement with'HedrichConstructionCompany,Inc.,for the construction of certainculverts.This agreement was different from that with Karemer andBloomer,for, in this latter contract, C & P agreed to rent Hednch'sequipment and put Hedrich's men on the C&P payroll.Initially,a paragraph in the complaint related to various alleged unfairlabor practices committed as to the Hedrich operations on the Highway 41project.At the outset of the hearing,however,the General Counsel movedto strike this allegation,on the ground that the complete picture as to theHedrich-C&P relationship had only then come to his attention and thatfrom this new information he was satisfied that no violation was involved.Over the vigorous objection of the Respondents,this motion was granted.In their brief,the Respondents advert to the Hedrich arrangement withC & P and argue that,in fact,itwas little different from that whichexisted as to both Kraemer and Bloomer.The facts,however,as set forthearlier and as disclosed by the record,are to the contrary.The Hedrichrelationshipwas unique and different from that which Kraemer andBloomer had with C&P,and the General Counsel was correct inpromptly conceding that the original allegations as to the Hedrich situationshould be stricken."Apart from the fact that C & P was the prime contractor on the job. C& P. as noted earlier,was itself primarily responsible for approximately 51percent of the work involved in the Highway 41 project.In this connection,C & P was also a materials supplier of, among other items,ready mixedconcrete.395to Bloomer,Shaw told him that this was because of the"rules and regulations...."of the Operating Engineers.The Bloomer employees continued to work at the siteuntilAugust 5. On that date,pickets from both theTeamsters and the Engineers arrived,and the Bloomeremployees announced that they would not work behindthe picket line. Bloomer testified that as a result of thisincident he did not send any employees back to theHighway 41 project at any time from August 5 toSeptember 4.Late in August,Bloomer called upon Shaw at his officeand sought to persuade him that the excavation workshould be allowed to proceed because the character of thesoilwould prevent any operations during the latter part ofthe fall.NotwithstandingBloomer'sreferences to theno-strike clause in his agreement with the Engineers,Shaw refused to assure Bloomer that he would bepermittedtoresumework.Shaw likewise vetoedBloomer'ssuggestion that a special,or reserved, gatecould be set up for Bloomer's employees.Thereafter,inan exchange of telephone calls andcorrespondencewith Joe Goetz,secretary-treasurerofLocal 139, Bloomer explained that he was anxious toresume operations because of weather conditions and thecharacterof the soil involved and,further,thatheproposed to put up a reserved gate for the Bloomeremployees.AfterpromisingBloomer that he wouldconsider the latter proposal,on September 3, Goetz finallytold him that a reserved gate would not be acceptable tothe Engineers.Notwithstanding this veto by officials of Local 139, onSeptember 3, Bloomer wrote a letter to both Goetz andShaw wherein he stated that on the following day hiscompany would resume work at the Highway 41 site andthat his employees would use a special entrance thatwould be reserved exclusively for them. The letter set outthat a sign at this entrance would read as follows:"This entrance is reserved exclusively for employees andsuppliersof John F.Bloomer Co.,Inc.Allotheremployees and suppliers do not use this entrance."On the morning of September 4, Bloomer erectedbarricades at the intersection of Casaloma Drive andCollegeAvenue and posted the sign which he haddescribed in his letter to the Engineers.This was at apointapproximately one quarter mile west and onequartermile north of the intersection of Van Dyke andSpencer,where the pickets had stationed themselves at alltimes prior thereto.Bloomer thereupon directedLawrenceLarson,adraglineoperator,tomove his dragline up to theintersection and proceed to the excavation site.Bloomerthen removed the barricades so as to enable the machineto move through the intersection.Significantly,there wereno pickets on the scene as Larson started moving forward.After he had traveled some 400 to 500 feet,however, hewas stopped by three pickets with Teamsters signs. Larsonasked what would happen if he continued,and the picketstold him that he could be fined or blackballed.After thisexchange,Larson stopped his machine,locked it, and toldBloomer that he was quitting because the pickets wouldnot let him continue.From that time until the date of thehearing,Bloomer performed no further work on theHighway 41 project.The testimony of Bloomer and Larson,set forth above,was credible,undenied and uncontradicted.On the basisof this testimony,the Trial Examiner concludes and findsthat the Engineers violated Section 8(bx4)(ii)(B) by 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDShaw's conversation with Bloomer in which he predictedtrouble on the job if the employer persisted in working onthe Highway 41 project and warned that if the employeescrossed the picket line they would be violating theEngineer'srulesandregulationsTheRespondentEngineers similarly violated the same section of the Actwhen, late in August, Shaw told Bloomer that he wouldnot be permitted to resume work and on September 3when Goetz likewise told him that he would not bepermitted to work on the Highway 41 project Finally, theTeamsters violated Section 8(b)(4)(i) and (ii)(B) when itignored the reserved gate which Bloomer had set up andestablished a picket line that was directed exclusively atLarson,aBloomeremployee "Local 825OperatingEngineers (Morin Erection CoInc ) 168 NLRB No 1(TXD),LocalNo 1140 Hod Carriers (GilmoreConstruction Co )127NLRB 541, 544-545 enfd as tothis point 285 F 2d 397, 402 (C A 8),International HodCarriersLocal No 1140 (Economy Forms Corporation)126 NLRB 488, 489, fn 1, enfd as to this point 285 F 2d394 (C A8)BricklayersLocal No 2 (Weidman MetalMasters)166 NLRB No 26b The Kraemer incidentsOn the morning of July 31, Kraemer employees wereworking near what is known in the record as the SpencerStreet BridgeAbout midmorning and after the C & Preadymix trucks arrived, Shaw and several picketsappeared at the scene Lyle Bodendein a crane operatorforKraemer and a member of Local 139, testified thatShaw came to him, told him to shut off his machine andquit the jobWhen Bodendem remonstrated that he hadheard of no strike, Shaw told hum "WellI'minforming you now that they are on strike, and I want youto quit right now " Bodendein, however, refused to quitbecause he was in the midst of a concrete pour that wasonly one-half completedShortly thereafter, while Bodendein was eating lunchwith about eight other Kraemer employees, Shaw againappeared and singled out Bodendein This time, accordingto the employee, the business agent told him, in thepresence of his fellow employees, that "if I didn't quitoperating that he [Shaw] would see to it I was called upbefore the rest of the members of Local 139 and wouldhave to answer for not stoppingwork when he told meto11That afternoon, troubled by the various strictures whichShaw had applied to him, Bodendein telephoned theEngineers'officetoseekadviceAccording to theemployee, at this time he spoke to a union representativewhom he did not know, but who was completely cognizantof the situation on the Highway 41 project that dayBodendeintestified that in response to his question as towhether Local 139 was on strike against Kraemer, theunion representative told him "NoLocal 139 is not onstrike,"but that the latter then said to Bodendein "Iunderstand that you have two abutments to pour " WhenBodendeinacknowledged that this was correct the unionrepresentative told him "I'd advise you not to pour thesecondabutment today " According to Bodendein, the"As tothe incidenton August5when after a jointTeamsterEngineerpicket line appeared at the site all the Bloomeremployeeswalked off thejob the record does not indicateclearlywhetherC & P employees werepresent at the time Since if the latter was the situation the picket linecould have been prmary in oliaracter so violationisfound as to thisincidentsame individual told him he could go back to work whenthe C & P trucks left the jobThat same morning, Shaw delivered substantially thesame type of ultimatum to James Gruber, anotherKraemer employee, as he had given to Bodendein Gruber,operator of an end loader and a member of Local 139,testified that Shaw came up to where he was working andasked "Have you got an extra $3009" Gruber testifiedthat Shaw then told him that if he did not quit he wouldbe in the same situation as "the operator up on top of thehill,"an obvious reference to BodendeinAfter Shawconcluded, Gruber discussed the matter with Earl Glass,hisforeman, and when the latter told him that theEngineers could not require him to quit, Gruber continuedto workOn the morning of July 31 the first placards displayedby the pickets were Engineer signs Later, and after Shawspoke with Bodendem, more pickets arrivedWhen thishappened, the Engineersignsdisappeared and thereafterthat day the pickets carried Teamstersigns i'On August 1, both Gruber and Bodendein were at workwhen two pickets arrived, one carrying an Engineer signand the other a Teamster placard The pickets asked thetwo employees to honor the picket line The latter statedthat they would and thereupon stopped their machines andperformed no further work that day One of the picketsidentified himself to Bodendemas a businessagent for theTeamstersOn August 2 when Bodendein was back on the job,Shaw again appeared, this time with two pickets and acameraAfter he had taken a picture of Bodendem'scrane, he told the employee "I thought I told you to quitoperatingI'llpersonally see to it that you're scratchedfrom the Operating Engineers Union and that you'll neverwork fora unioncontractoragain"Bodendein thenreminded the business agent that Kraemer had a contractwith Local 139 which would not expire until 1970 and thatthisagreement also had a no-strike clauseShaw'sresponsewas the declaration "A lot of these bigcontractors are going to get hurtA lot of them willbe belly up before we get done with them" Shaw thenleft,after Bodendein had made it clear that he planned tocontinue working Bodendem testified that at the time ofthis incident, no C & P trucks were present or engaged inany concrete pour and that the place where he and Gruberwere working on this occasion was about a third of a milefrom the point where they had been on July 31The Respondent Engineers did not allow either Gruberor Bodendein to indulge for long in any thoughts that theycould flaunt with impunity any of Shaw's orders that theycease work In separate letters, both dated September 18,the Respondent Engineers notified Gruber and Bodendeinthat they were to appear at a formal hearing on October1to answer charges filed by Business Agent Shaw thateach of them had violated the union constitution byworking behind a picket line and by having failed to ceasework after having been requested to do so by ShawOn the afternoon of July 31 the same day that Shawthreatened two Kraemer employees who were members ofLocal139,JerryJahnke,businessagentfortheCarpenters, appeared at the site Atthe tune Kraemer hadfour carpenters on the job All of themwere members ofthe Carpenters Union, but not of the localwhich Jal•nkerepresentedEarl J Glass, the Kraemer foreman, testifiedthat when Jahnke arrived, the lattertold hire that he did'Me foregoingfwdagc we based on the esedsbis a ldsesed uslseeoe r ofAllen Rich project coordaator for C & P GENERAL DRIVERS AND DAIRY EMPLOYEESLOCAL 563not want any carpenters working while concrete was beingpoured and that any who did would be subject to a $100fine.Allen Rich, project coordinator for C & P, testifiedthat at this time he was in the presence of Jahnke whenthe latter told two of the Kraemer carpenters to get offthe jobsite or be fined $100. Rich further testified that onthis occasion Jahnke directed one of the two carpenters tocarry thismessage tothe other side of the bridge wherethe two remaining carpenters were working. As a result,all four carpenters quit work immediately and did nothingfurther that day.On August 5, Glass, who was himself a member of theCarpenters, along with the four carpenters in Kraemer'semploy, called on Business Agent Jahnke at his unionoffice.Glass told Jahnke that neither he nor his men hadwork permits from Local 3203, that they did not likeworkingwithout them, and that they wanted to getpermits. Jahnke refused to issue any. According to Glass,Jahnke told them that "he was using those permits ... tokeep the hammer over our heads, to keep us from goingto work."As a result of this conversation with Jahnke, Glassreturned to the Kraemer jobsite where he told TerryRichards, superintendent for Kraemer, of,the conversationat the union office. Richards thereupon shut the job down.At the time of the hearing, none of the carpenters hadgone back to work.All the testimony as to the incidents involving Kraemeremployees, given by Gruber,Bodendein,Glass and Richwas credible, undenied and uncontradicted." On the basisof this testimony, the Trial Examiner concludes and findsthattheRespondentEngineersviolatedSection8(b)(4)(i)(B)of the Act by threatening fines, unionmisconduct charges and loss of union membershipagainstBodendein and Gruber to induce them to quit working forKraemer and thereby compel their employer to ceasedoing business with C & P. Moreover, the Carpentersengaged in a similar courseof conduct. By the threatswhichBusinessAgent Jahnke directed to Foreman Glassand the employees under him that they would be fined andthat work permits would be withheld from them in order"to keep the hammer over [their] heads," all obviouslydesigned to compel Kraemer to cease doing business withC & P, the Respondent Carpenters likewise violatedSection 8(b)(4)(i) and (ii)(B) of the Act.Bricklayers andMasons, Local No. 2 (Weidman Metal Masters),166NLRB No.26; Local 370, United Association(BaughanPlumbing and Heating Company),157NLRB 20, 21;Lathers Local 252 (I.C.Minium),159 NLRB 550, 551,fn.I ;I. B.E. W. , Local 441 (Jones & Jones, Inc.),158NLRB 549, 554;Teamsters, Chauffeurs & Helpers Union,Local 279 (Wilson Teaming Company),140 NLRB 164,166-167.Similarly, since there was undenied testimony that onJuly 31 there were Teamster pickets present at the scenewhen Shaw threatened Gruber andBodendeinand, since"One further line of testimony was offeredby theGeneral Counsel asbackground evidence on the objective of the Respondent Unions. RobertWatts,job superintendentfor theBoulanger ConstructionCo., testifiedthat his company had a contractfor work onan interchange on Highway41 at Neenah,Wisconsin.According to Watts,on September 25, he metwith Shaw to discuss the problems connected with work on this job. Wattstestified that Shaw told him the only circumstances under which Boulangercould work on thejob without a picket line wouldbe if C &P were off thejob.Watts testified that Shaw then told him that because C & P haddeposited strikebound material on the job at the Highway 41 interchangeinAppleton(the one here involved)"that job was shut down until suchtime as the dispute with C & P was settled."397on August 1, these two employees were asked to ceasework by Teamster pickets, one of whom described himselfas a Teamster business agent, the Respondent Local 563must share responsibility for the work stoppages and theillegal inducement here involved. Consequently, the TrialExaminer finds that on July 31 and August 1, through theconduct of its pickets, the Respondent Local 563 alongwith the other Respondents in this case, violated Section8(b)(4)(i)(B) of the Act.20D. The Alleged Violations of Section 8(bXI)(A);Findings and Conclusions With Respect TheretoThe General Counsel and the Charging Party allegethattheRespondentUnions engaged in numerousviolations of Section 8(b)(1)(A) during the course of thepicketing that occurred in July, August and September.Most of the testimony as to these alleged violations wasundenied and uncontradicted. The mass picketing whichoccurred at the premises of Valley Ready Mixed onAugust 5 and which prevented the ingress and egress ofvehicles driven by employees of the Schwerman TruckingCompany has been described earlier herein and found tohave been a violation of Section 8(b)(1)(A) by theRespondent Teamsters. The testimony as to the otherincidents here involved is set forth below.July 31Michael J. Garvey, a truckdriver for Valley, testifiedthat on this date he was delivering a load of plaster to acustomer in Freedom,Wisconsin.At a point near theOutagamie Airport a car with two men in it passed histruck and when directly in front of him suddenly sloweddown to a speed of less than 10 miles per hour. Thiscontinued for some time when the car stopped in themiddle of the road and compelled Garvey to do likewise.One of the men in the car then came back to Garvey'struck and attempted to pry open the door on the driver'sside.By the time this man succeeded in wrenching thedoor open, despite Garvey's resistance, his associate joinedhim. According to Garvey, the two men asked "Don't youknow that you're hurting us, breaking the strike. . ." andconcluded by warning that if he drove his truck anymorethey would run him off the road. At this point the twomen departed.When Garvey returned to the Valleypremises he saw the same two individuals on the picketline in front of the entrance.On the evening of July 31, Thomas Schouten, anotheremployee of Valley, returned to the Valley premises in acompany truck. When he found seven or eight pickets atthe west entrance to the plant, to avoid trouble, he droveto an entrance on the other side of the premises. Shortlythereafter he was accosted in the middle of the plant yardby Business Agent Schlieve. The latter testified that hewalked on to the employer's property to protest toSchouten that the next time he should slow down in thedriveway to avoid running over one of the pickets.Schouten testified that after calling him a "no good scab","Whereas the Respondentsrely generally onSailorsUnionof thePacific (Moore Drv Dock),92 NLRB 547, as support for the type ofpicketing here involved,the situation presented by the foregoing incidentwas illustrative of others in this case where the appeal for employeecooperation by work refusal was not limitedtoprimaryemployees.Consequently,the Respondents can not now escape the finding that suchpicketingwas as much a strike call to the employees of the neutralemployers as it was tothose of C &P and otherprimary employers.N L.R.B. v. Service Trades Chauffeurs,Salesmen& Helpers,191 F.2d 65,68 (C.A. 2). 398DECISIONSOF NATIONALLABOR RELATIONS BOARDSchlievethereuponemittedavolleyofoathsandobscenities to which Schouten admitted that he replied inkind. Schlieve then spit in Schouten's face. At this pointthere were six to seven pickets at the west entrance andbehind the business agent." Shortly thereafter the nightwatchman arrived on the scene, order was restored, andSchlieve left the premises.Schouten then went to another part of the yard wherehe washed out his truck. After he finished that job, henoticed about five of the pickets moving from the westentrance to the area where the truck was parked. WhenSchouten got in the truck to drive it to the parking lot,two or three of the pickets picked up rocks off the groundand, as he drove off, several rocks hit the side of histruck.August 1On the above date, Robert Robbins, a driver workingforCalnin& Goss, arrived at the premisesof BadgerHighways. As he stopped in front of the picket line at theentrance, five or six pickets moved in front of his truck.Severalof them asked if Robbins remembered whathappened to Schabo's truck.When Robbins told themthat he knew nothing of that incident, they told him thatthe driver of a Schabo truck had his windshield shatteredand that the same thing could easily happen to his truck.With that,Robbins backed away from the Badgerentranceand made no further effort to enter that day.The incident to which the pickets were undoubtedlyreferringhad occurred about 9:30 that samemorningwhen Robert Eiting, a driver for SchaboMaterials, Inc.,arrived atthe Badgerpremises. There were from eight toten pickets at the entrance. it As Elting attempted to enter,someof the pickets gathered in front of the truck andothers pounded on his vehicle. Eiting quickly decided thathe would back out of that entrance and try another gateto the premises where there were fewer pickets. As he didso, one of the pickets tossed hot coffee at him through anopen window of the truck.Eitingmanaged to enter the Badger yard through theother gate and when his truck was loaded with gravelapproximately 30 minutes later, he sought to leave by thesame gate.As he drove out, six to eight pickets showeredthe truck with rocks. Some of the rocks came through theopen windows of the truck and one went through thewindshield.Daniel Endter, a truckdriver for Twin City, one of thestrikebound members of the Association, testified that on"It is likewise relevant,that whereas Schouten was a college student inhis early twenties,5 feet 8 inches tall and weighing 160 pounds,Schlievewas 45 years old. 6 feet 2 inches tall and weighed 220 pounds.At the sametime.Schouten.while a witness impressed the Trial Examiner as animmature,opinionated young gentleman who fancied that he could controlthe encounter with Schlieve by bold references to a nonexistent war recordand various techniques associated with karate.Schouten's demonstration ofjuvenility, however,provided no excuse for Schlieve's threatening display oftemper and bluster."Eiting testified that some of the pickets carried placards stating thatthey were on strike against the Fox Valley Material Suppliers Association(of which Schabo and Badger were members)According to Eitmg, therewas also one signed carried by a picket which was lettered in red.Schlievetestified that one side of the standard signs used by the Teamsters read"Our only dispute is with the Fox Valley Construction Material SuppliersAssociation."This sign was in black,whereas Shaw testified that part oftheEngineers'signwas lettered in red.Itwould appear that on themorning in question there were pickets from both Local 563 and Local 139at the Badger entrancethis same day, as he drove his ready mix truck past theBadger premisesthe pickets there shook their fists at him.A few blocks further down the highway, a car pulled infront of him and blocked the roadway. Two men in thecar,whom Endter recognized as striking employees ofTwin City, then got out of the car and sought to forceopen the door to Endter's truck. One of them asked ifEndter would like a "roughing up." When the intruderssucceededinopeningthe door, one of them attempted topull Endter out. The latter, however, successfully resistedand,when the two men abandoned their efforts, theywarned Endter that he "could tell the rest of the bunchthe same thing would happen to them."2'September 6Paul Schmidt, director of safety for C & P, testifiedthat on the above date, after getting a report that a carhad blocked one of their drivers who was attempting tomake a delivery at the Outagamie Airport, he proceededto the airport.According to Schmidt, as he followed two C & Ptrucks on their route to the airport, an automobile whichhad passed them earlier, slowed down to speeds of from10 to 25 miles an hour, and stayed directly in front ofthem. Schmidt testified that he recognized one of theoccupants of the car as a picket he had seen at the C & Ppremises. As the C & P trucks approached the vicinity ofthe airport another car took over the lead of the slowlymoving caravan.According to Schmidt's credible andundeniedtestimony, this car was driven by Business AgentShaw.When the C & P trucks finally reached the site of theFox Valley Construction Company at the airport, picketsblocked ingress by walking slowly back and forth acrossthe entrance.After a considerable period of time thetrucks were finally able to get through by inching forwardslowly.As the trucks moved along, pickets who were notin front of the vehicles kept pounding on them as theywent through the driveway. Schmidt testified that presentamongthe pickets at this time, in addition to Shaw, wereTeamsterBusinessAgents Curtin and DeVries.Concluding FindingsEarlier herein it was found that the Teamsters and theEngineers, from the outset of the strike,engaged in acoordinatedcampaignof picketing and other strategemsdesignedto accomplish their objectives. On the basis ofthe findings of facts set forth above with respect to theincidentswhichoccurredon,ornear,picket linesmaintained by these Respondents during the period fromlateJuly and until September 6, the Trial Examinerconcludes and finds that Respondent Local 563 andRespondent Local 139 violated Section 8(b)(1)(A) of theAct by the following acts and conduct.1.On July 31, by the conduct of pickets in stoppingValley truckdriverMichael Garvey and threatening himwith bodily harm.2.On July 31, by the conduct of pickets in throwingrocks at the truck of Valley driver Thomas Schouten.3.On July 31, by the conduct of Business AgentSchlieve in spitting in the face of Valley driver ThomasSchouten.4.On August 1, by engaginginmasspicketing and"The quotations in this paragraph are from the credited,undeniedtestimony of Endter GENERAL DRIVERS AND DAIRY EMPLOYEESLOCAL 563blocking the ingress of Schabo and Calnin trucksattempting to enter the Badger premises, by threateningthe drivers of these trucks, and by breaking the windshieldon one truck.5.On August 1, by the conduct of pickets in stoppingDaniel Endter, a Twin City driver, assaulting him andthreateninghim with bodily harm.6.On September 6, by the conduct of Business AgentShaw in harassing and blocking C & P vehicles en routeto the Outagamie Airport Project.7.On September 6, by the conduct of Business AgentDeVries and Curtin, along with pickets, in blocking theingress of C & P vehicles attempting to enter the Airportproject. 2°IV. THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, it will be recommended that they beordered to cease and desist therefrom and that they takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act. In view of the manifold and seriousnature of the violations found as to Respondent Local 563and Respondent Local 139, it will be recommended that,as to those two unions, broad orders be entered.CONCLUSIONS OF LAW1.Badger,Calnin, C & P, Landwehr, Schabo, TwinCity and Valley, all of whom are employer members oftheFoxValleyMaterialSuppliersAssociation,andBloomer,Combined Paper, Concrete Pipe, Fox Valley,Kraemer,Meyer,Miron,Rouse,SchwermanandSchindler, are, and at all times material herein, have been,employers engaged in commerce, or in an industryaffecting commerce within the meaning of the'Act.2.Respondents Local 563, Local 139, and Local 3203are labor organizations, and Robert Schlieve,Jeff Curtin,MarvinDeVries, JosephGoetz,Donald Shaw, JerryJahnke and Jack Jacobsonareagents,allwithin themeaning of the Act.3.By inducing and encouraging individuals employed inindustries in commerce, or affecting commerce, to refusein the course of their employment to perform services,with an object of forcing or requiring Bloomer, ConcretePipe,Fox Valley, Kraemer, Rouse, Schwerman andSchindler to cease doing business with the members of theAssociation, the Respondents have engaged in unfair laborpracticesaffectingcommerce within the meaning ofSection 8(b)(4)(i)(B) and Section 2(6) and (7) of the Act.4.By threatening, coercing, and restraining Bloomer,Combined Paper, Concrete Pipe, Kraemer, Meyer, Miron,Rouse,Schwerman, and Schindler, where an objectthereof was to force or require the aforesaid employers tocease doing business with the members of the Association,theRespondents have engaged in unfair labor practicesaffectingcommercewithinthemeaning of SectionOn the evening of August 3, Richard J Schouten,Jr.,a salesman forValley and the son of Richard Schouten,vicepresident and generalmanager of that company,received a telephone call at his home.The callerdid not identify himself,but declared to Schouten:"You better stophauling concrete out or we're going to bomb you house."Neither theGeneral Counsel nor the Charging Party offered any testimony that wouldtend to establish the identity of the one who made this threat.Under thesecircumstances,the Trial Examiner will recommend the dismissal of par.14(g) of the complaint which attributes responsibility for this threat to theRespondent Unions.3998(b)(4)(ii)(B) and Section 2(6) and (7) of the Act.5.By restraining and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act, theRespondents Local 563 and Local 139 have engaged inunfair labor practices affecting commerce within themeaningof Section 8(b)(1)(A) and Section 2(6) and (7) ofthe Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,the Trial Examiner herebyissuesthe following:ORDERA.TheRespondent,GeneralDriversandDairyEmployees, Local No. 563, its officers, representatives,agents,successors,and assigns,and the Respondent,Robert Schlieve, its secretary-treasurer shall:1.Cease and desist from:(a) Inducing and encouraging employees of John F.BloomerCo., Inc.,ConcretePipeCorporation,FoxValley Construction Co., Inc., Edward Kraemer & Sons,Inc.,LeeJ.RouseConstructionCo.,SchwermanTrucking Co., and Schindler Equipment Rental, Inc., orof any other person engaged in commerce, or in anindustry affecting commerce, to refuse, in the course oftheir employment, to perform services, with an object offorcing orrequiringthe aforesaid employers, or any othersto cease doing business with the members of the FoxValleyMaterial Suppliers Association, Inc., or with anyother employer or person.(b)Threatening,coercing,orrestrainingJohnF.Bloomer Co., Inc., Combined Paper Mills, Inc., ConcretePipe Corporation, Edward Kraemer & Son, Inc., C. R.Meyer & Sons, P. G. Miron Construction Co., Inc., LeeJ.Rouse Construction Co., Schwerman Trucking Co., andSchindler Equipment Rental, Inc., or any other personengaged incommerce or in an industry affectingcommerce, with an object of forcing them to cease doingbusinesswith the members of the Fox Valley MaterialSuppliers Association, Inc., or with any other employer orperson.(c)Restrainingor coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Post in conspicuous places at its offices, andmeeting halls,includingallplaceswhere notices to itsmembers arecustomarily posted, copies of the attachednotice marked "Appendix A."23 Copies of said notice, onforms provided by the Regional Director for Region 30,after being duly signed by an authorized representative oftheRespondentLocal 563, and by the RespondentSchlieve,shallbepostedby the said Respondentsimmediately upon receipt thereof, and be maintained byRespondent Local 563 for 60 consecutive days thereafter,in conspicuous places, including all places where notices tomembers arecustomarily posted. Reasonable steps shallbe taken by Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(b) Promptly after receipt of copies of the said notice"in the event that this Recommended Order is adopted by the Board,the words,"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order." 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Regional Director,return to him signed copiesfor posting by John F. Bloomer Co.,Inc.,CombinedPaper Mills, Inc.,Concrete Pipe Corporation,Fox ValleyConstruction Co., Inc.,Edward Kraemer&Son, Inc., C.R.Meyer&Sons,P.G.Miron ConstructionCompany,Lee J.Rouse Construction Co., Schwerman Trucking Co.,and Schindler Equipment Rental,Inc., if they be willing,at their places of business,including all places wherenotices to their employees customarily are posted.(c)Notify the Regional Director for Region 30, inwriting,within 20 days from the receipt of this Decision,as to what steps they have taken to comply herewith.t6B. The Respondent,Local 139,International Union ofOperatingEngineers,AFL-CIO,and the Respondent,Donald Shaw, its business representative,shall:1.Cease and desist from:(a) Inducing and encouraging employees of John F.BloomerCo.,Inc.,ConcretePipeCorporation,FoxValley Construction Co., Inc.,Edward Kraemer & Son,Inc.,Lee J. Rouse Construction Co., SchwermanTrucking Co., and Schindler Equipment Rental,or of anyother person engaged in commerce,or in an industryaffectingcommerce,to refuse in the course of theiremployment to perform services,with an object of forcingor requiring the aforesaid employers, or any others, tocease doing business with the members of the Fox ValleyMaterial Suppliers Association,Inc.,orwith any otheremployer or person.(b)Threatening,coercing,or restraining John F.Bloomer Co.,Inc.,Combined Paper Mills, Inc.,ConcretePipe Corporation,Edward Kraemer&Son, Inc., C. R.Meyer&Sons,P.G. Miron Construction Co., Inc., LeeJ.Rouse Construction Co., Schwerman Trucking Co., andSchindler Equipment Rental,Inc.,or any other personengaged in commerce,orinan industry affectingcommerce,with an object of forcing them to cease doingbusinesswithmembers of the FoxValleyMaterialSuppliers Association,Inc., or with any other employer orperson.(c) Restraining or coercing employees in the exercise ofthe rights guaranteed in Section7 of the Act.2.Take the following affirmative action,which isnecessary to effectuate the polcies of the Act:(a) Post in conspicuous places at its offices and meetinghalls, including all places where notices to its memberscustomarily are posted,copies of the attached noticemarked"Appendix B."27 Copies of said notice, on formsprovided by the Regional Director for Region 30, afterbeing duly signed by an authorized representative of theRespondent Local 139,and by the Respondent Shaw,shall be posted by the said Respondent immediately uponreceipt thereof and be maintained by Respondent Local139 for 60 consecutive days thereafter, in conspicuousplaces,where notices to members customarily are posted.Reasonable steps shall be taken by Respondents to insurethat the said notices are not altered,defaced, or coveredby any other material.(b) Promptly after receipt of copies of the said noticesfrom the Regional Director, return to him signed copiesfor posting by John F. Bloomer Co.,Inc.,CombinedPaper Mills, Inc.,Concrete Pipe Corporation,Fox ValleyConstruction Co., Inc.,Edward Kraemer&Sons,Inc.,C."In the event that thisRecommendedOrder is adopted bythe Board,this provisionshall be modified to read: "Notify theRegionalDirector forRegion 30,inwriting,within10 days from the date of this Order, whatsteps Respondentshave taken to comply herewith.""See fn. 25,supraR.Meyer & Sons, P. G. Miron Construction Company,Lee J. Rouse Construction Co., Schwerman Trucking Co.,and Schindler Equipment Rental, Inc., if they be willing,at their places of business,including all places wherenotices to their employees customarily are posted.(c)Notify theRegionalDirector for Region 30, inwriting,within 20 days from the receipt of this Decision,as to what steps they have taken to comply herewith."C.TheRespondent,Local Union No. 3203, UnitedBrotherhoodofCarpenters& Joiners of America,AFL-CIO, and the Respondent, Jerry Jahnke, its businessrepresentative,shall:1.Cease and desist from:(a) Inducing and encouraging employees of EdwardKraemer & Son, Inc., to refuse in the course of theiremployment to perform services, with an object of forcingor requiring the aforesaid employer to cease doingbusiness with the members of the Fox Valley MaterialSuppliers Association, Inc.(b)Threatening,coercing,orrestrainingEdwardKraemer & Son , Inc., with an object of forcing it to ceasedoing businessithmembersof the Fox ValleyMaterialSuppliersAssociation, Inc.2.Take the. following affirmative action, which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its offices and meetinghalls, including all places where notices to its memberscustomarily are posted, copies of the attached noticemarked "Appendix C."39 Copies of said notice, on formsprovided by the Regional Director for Region 30, afterbeing duly signed by an authorized representative of theRespondent Local Union 3203, and by the RespondentJahnke,shallbepostedbythesaidRespondentimmediately upon the receipt thereof, and be maintainedby Respondent Local Union 3203 for 60 consecutive daysthereafter, in conspicuous places, including all placeswherenoticestomembers customarily are posted.Reasonable steps shall be taken by Respondents to insurethat the said notices are not altered, defaced, or coveredby any othermaterial.(b) Promptly after receipt of copies of the said noticefrom the Regional Director,return to him signed copiesfor posting by Edward Kraemer & Son, Inc., if the latterbe willing, at its place of business, including all placeswhere notices to employees customarily are posted.(c)Notify theRegionalDirector for Region 30, inwriting,within 20 days from the receipt of this Decision,as to what steps they have taken to comply herewith.10(d) Paragraph 14(g) of the complaint is dismissed."Seefn. 26,supra"See fn.25. supra."See In. 26,supra.APPENDIX APursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT induce or encourage employees ofJohn F. Bloomer Co., Inc., Concrete Pipe Corporation,Fox Valley Construction Co., Inc., Edward Kraemer &Son, Inc., Lee J. Rouse Construction Co., SchwermanTrucking Co., and Schindler Equipment Rental, Inc.,or of any other person engaged in commerce, or in anindustry affecting commerce, to refuse, in the course of GENERAL DRIVERS AND DAIRY EMPLOYEESLOCAL 563their employment,to perform services,with an objectof forcing or requiring the aforesaid employers, or anyother,to cease doing business with the members of theFox ValleyMaterial Suppliers Association,Inc.,orwith any other employer or person.WE WILL NOTthreaten,coerce,or restrain John F.BloomerCo.,Inc.,Combined PaperMills,Inc.,ConcretePipe Corporation,Edward Kraemer & Son,Inc.,C.R.Meyer&Sons,P. G. Miron ConstructionCo., Inc., Lee J.Rouse Construction Co., SchwermanTrucking Co., and Schindler Equipment Rental, Inc.,or any other person engaged in commerce, with anobject of forcing them to-cease doing business with themembers oftheFoxValleyMaterialSuppliersAssociation,Inc.,orwithany other employer orperson.WE WILLNOT restrain or coerce employees in theexercise of the rights guaranteed in Section 7 of,theAct.DatedByGENERAL DkIVERS ANDDAIRY ENn^PtOYEES,LOCAL 5031(Labor Orrganization)(Representative)(Title)DatedBy(Robert Schlieve) (Secretary-Treasurer)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice,Second Floor,CommerceBuilding,744NorthFourthStreet,Milwaukee,Wisconsin,53203,Telephone414-272-3861.APPENDIX BPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT induce or encourage employees ofJohn F.Bloomer Co.,Inc.,Concrete Pipe Corporation,Fox Valley Construction Co., Inc.,Edward Kraemer &Son, Inc., Lee J.Rouse Construction Co., SchwermanTrucking Co., and Schindler Equipment Rental, Inc.,or of any other person engaged in commerce,or in anindustry affecting commerce,to refuse,in the course oftheir employment,to perform services,with an objectof forcing or requiring the aforesaid employers, or anyothers to cease doing business with the members of theFox Valley Material Suppliers Association,Inc.,orwith any other employer or person.WE WILL NOT threaten, coerce,or restrain John F.BloomerCo.,Inc.,Combined PaperMills,Inc.,Concrete Pipe Corporation,Edward Kraemer &7-So-n.Inc.,C.R.Meyer&Sons,P. G. Miron ConstructionCo., Inc.,Lee J.Rouse Construction Co., SchwermanTrucking Co., and Schindler Equipment Rental, Inc.,or any other person engaged in commerce,or in anindustry affecting commerce,with an object of forcingthem to cease doing business with the members of the401Fox Valley Material Suppliers Association,Inc.,orwith any other employer or person.WE WILL NOT restrain or coerce employees in theexercise of the rights guaranteed in Section 7 of theAct.DatedByLOCAL 139,INTERNATIONAL UNIONOF OPERATINGENGINEERS,AFL-CIO(Labor Organization)(Representative)(Title)DatedBy(Donald Shaw) (Business Representative)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions,theymay communicatedirectly with the Board'sRegional Office,Second Floor,Commerce Building,North Fourth Street,Milwaukee,Wisconsin,53203,Telephone 414-272-3861.APPENDIX CPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify you that:WE WILL NOT induce or encourage employees ofEdward Kraemer&Son, Inc.,to refuse,in the courseof their employment,toperform services,with anobject of forcing or requiring the aforesaid employer tocease doing business with the members of the FoxValley Material Suppliers Association, Inc.WE WILL NOT threaten,coerce,or restrain EdwardKraemer&Son, Inc.,with an object of forcing it tocease doing business with the members of the FoxValley Material Suppliers Association, Inc.DatedByLOCAL UNION No. 3203,UNITED BROTHERHOODOF CARPENTERS &JOINERS OF AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)DatedBy(Jerry Jahnke) (Business Representative)This notice must remain posted fo 60 consecutive daysfrom thedate of posting and must not be altered,defaced,or coveredby anyother material.Ifmembers have any question concerning this notice orcompliance with its provisions,theymay communicatedirectly with the Board'sRegional Office,Second Floor,CommerceBuilding,744NorthFourthStreet,Milwaukee, Wisconsin,53203,Telephone414-272-3861.